UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7030



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES ALBERT BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-95-443, CA-99-1109-3-19)


Submitted:   November 30, 1999         Decided:     December 13, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Albert Brown, Appellant Pro Se.      Nancy Chastain Wicker,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Brown appeals the district court’s judgment denying his

motion for relief under 28          U.S.C.A. § 2255 ( West Supp. 1999).        On

appeal, Brown first contends that the district court erred by

denying his motion without first conducting an evidentiary hearing.

No hearing is required, however, where the record conclusively

establishes that a petitioner is entitled to no relief.                       See

Fontaine v. United States, 411 U.S. 213, 215 (1973).              Our review of

the record discloses that the district court properly determined

that no hearing was required in this case.

     Brown next argues that the district court erred by sentencing

him based on his involvement with the distribution of                    “crack”

cocaine without requiring the Government to prove this as an

element of the offense.        We decline to address this argument as it

is improperly raised initially on appeal.                  See Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).                   We also note that,

contrary to Brown’s contention, his appellate counsel was not

required to raise every argument on appeal that Brown instructed

him to raise.       See Jones v. Barnes, 463 U.S. 745, 753-54 (1983).

Hence,   his    failure   to   do    so   does   not   constitute     ineffective

assistance of counsel.         Finally, we reject Brown’s assertion that

testimony      by   accomplices     offered      against   him   at   trial   was

inadmissable because it was offered in exchange for considerations

of leniency in violation of 21 U.S.C. § 201(c)(2) (1994), as this


                                      - 2 -
argument      is   foreclosed    under      our    recent    decision   in    United

States v. Richardson,                F.3d          , 1999 WL 686892 (4th Cir.

Sept. 3, 1999).

     Accordingly,       we    deny   a   certificate        of   appealability     and

dismiss this appeal.          We dispense with oral argument because the

facts   and    legal    contentions      are      adequately     presented    in   the

materials      before   the    court     and     argument    would   not     aid   the

decisional process.



                                                                           DISMISSED




                                         - 3 -